Appeal from a judgment of the Supreme Court, Erie County (Penny M. Wolfgang, J.), rendered August 31, 2007. The judgment convicted defendant, upon his plea of guilty, of robbery in the first degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, upon his plea of guilty, of robbery in the first degree (Penal Law § 160.15 [3]). Contrary to the contention of defendant, we conclude that his waiver of the right to appeal is valid (see People v Lopez, 6 NY3d 248, 256 [2006]). That valid waiver of the right to appeal encompasses the challenges by defendant to the severity of the sentence (see People v Hidalgo, 91 NY2d 733, 737 [1998]), and to Supreme Court’s denial of his request for youthful offender status (see People v Porter, 55 AD3d 1313 [2008], lv denied 11 NY3d 899 [2008]). Present — Scudder, P.J., Smith, Centra, Fahey and Pine, JJ.